Exhibit 10.50

 

EXECUTION

 

AMENDMENT NUMBER FIVE

to the

MASTER REPURCHASE AGREEMENT

Dated as of June 26, 2012,

by and between

PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

 

This AMENDMENT NUMBER FIVE (this “Amendment Number Five”) is made this 5th day
of February, 2014 (the “Effective Date”), by and between PENNYMAC LOAN SERVICES,
LLC (“Seller”) and CITIBANK, N.A. (“Buyer”), to the Master Repurchase Agreement,
dated as of June 26, 2012, by and between Seller and Buyer, as such agreement
may be amended from time to time (the “Agreement”).  Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to such terms in
the Agreement.

 

RECITALS

 

WHEREAS, Seller and Buyer have agreed to modify certain covenants,
representations and warranties under the Agreement and as more specifically set
forth herein; and

 

WHEREAS, as of the date hereof, Seller represents to Buyer that the Seller
Parties are in full compliance with all of the terms and conditions of the
Agreement and each other Program Document and no Default or Event of Default has
occurred and is continuing under the Agreement or any other Program Document.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1.                            Amendments.  Effective as of the Effective
Date, the Agreement is hereby amended as follows:

 

(a)                                                         Section 2 of the
Agreement is hereby amended by deleting the definition of “Loan Schedule” in its
entirety and replacing it with the following (bold for emphasis):

 

“Loan Schedule” shall mean a hard copy or electronic format incorporating the
fields identified on Exhibit G, which shall include with respect to each Loan to
be included in a Transaction without limitation: (i) the Loan number, (ii) the
Mortgagor’s name, (iii) the original principal amount of the Loan, (iv) the
current principal balance of the Loan, (v) the name of any Subservicer (if
applicable)  subservicing such Loan, and (vi) any other information required by
Buyer and any other additional information to be provided pursuant to the
Custodial Agreement.

 

(b)                                                         Schedule 4 of the
Agreement is hereby amended replacing the Schedule in its entirety with Schedule
1 attached hereto.

 

SECTION 2.                            Fees and Expenses.  Seller agrees to pay
to Buyer all reasonable out of pocket costs and expenses incurred by Buyer in
connection with this Amendment Number Five (including

 

Amendment Number Five to Master Repurchase Agreement PLS-Agency

 

--------------------------------------------------------------------------------


 

all reasonable fees and out of pocket costs and expenses of the Buyer’s legal
counsel) in accordance with Sections 23 and 25 of the Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 3.                            Representations.  Seller hereby represents
to Buyer that as of the date hereof, the Seller Parties are in full compliance
with all of the terms and conditions of the Agreement and each other Program
Document and no Default or Event of Default has occurred and is continuing under
the Agreement or any other Program Document.

 

SECTION 4.                            Binding Effect; Governing Law.  This
Amendment Number Five shall be binding and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  THIS AMENDMENT
NUMBER FIVE SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH
SHALL GOVERN).

 

SECTION 5.                            Counterparts.  This Amendment Number Five
may be executed by each of the parties hereto on any number of separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.

 

SECTION 6.                            Limited Effect.  Except as amended hereby,
the Agreement shall continue in full force and effect in accordance with its
terms.  Reference to this Amendment Number Five need not be made in the
Agreement or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to, or
with respect to, the Agreement, any reference in any of such items to the
Agreement being sufficient to refer to the Agreement as amended hereby.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Buyer have caused this Amendment Number Five to
be executed and delivered by their duly authorized officers as of the Effective
Date.

 

 

PENNYMAC LOAN SERVICES, LLC,

 

(Seller)

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President and Treasurer

 

 

 

 

 

CITIBANK, N.A.

 

(Buyer and Agent, as applicable)

 

By:

/s/ Peter D. Steinmetz

 

Name:

Peter D. Steinmetz

 

Title:

Vice President, Citibank, N.A.

 

 

 

 

Acknowledged:

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President and Treasurer

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

SCHEDULE 4

 

Relevant States

 

All fifty (50) U.S. States except for the following:

 

Massachusetts

 

--------------------------------------------------------------------------------